UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6254


RYAN DELESTON,

                    Petitioner - Appellant,

      v.

WARDEN NELSEN,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of South Carolina, at Rock
Hill. Timothy M. Cain, District Judge. (0:20-cv-00717-TMC)


Submitted: May 20, 2021                                           Decided: May 25, 2021


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ryan Deleston, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ryan Deleston seeks to appeal the district court’s order denying relief on his 28

U.S.C. § 2254 petition. The district court referred this case to a magistrate judge pursuant

to 28 U.S.C. § 636(b)(1)(B). The magistrate judge recommended that relief be denied and

advised Deleston that failure to file timely, specific objections to this recommendation

could waive appellate review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Martin v. Duffy, 858

F.3d 239, 245 (4th Cir. 2017); Wright v. Collins, 766 F.2d 841, 846-47 (4th Cir. 1985); see

also Thomas v. Arn, 474 U.S. 140, 154-55 (1985). Although Deleston received proper

notice and filed timely objections to the magistrate judge’s recommendation, he has waived

appellate review because the objections were not specific to the particularized legal

recommendations made by the magistrate judge. See Martin, 858 F.3d at 245 (holding

that, “to preserve for appeal an issue in a magistrate judge’s report, a party must object to

the finding or recommendation on that issue with sufficient specificity so as reasonably to

alert the district court of the true ground for the objection” (internal quotation marks

omitted)). Accordingly, we deny a certificate of appealability and dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                               DISMISSED

                                             2